                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANTHONY J. SILVERIA, et al.,                      Case No. 18-cv-07327-EMC
                                   8                     Plaintiffs,
                                                                                             ORDER GRANTING DEFENDANT’S
                                   9              v.                                         MOTION TO DISMISS SECOND
                                                                                             AMENDED COMPLAINT
                                  10       ROBERT WILKIE, et al.,
                                  11                     Defendants.                         Docket No.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                        I.      INTRODUCTION
                                  15           Plaintiff Anthony J. Silveria, proceeding pro se, initiated this case in the Eastern District of
                                  16   California in February 2018. He asserted claims of employment discrimination (based on
                                  17   disability) and whistleblower retaliation against the Secretary of the U.S. Department of Veteran
                                  18   Affairs. Subsequently, Mr. Silveria moved to amend his complaint—not only to name the new
                                  19   Secretary, but also “to add the direct line managers who were involved in the discrimination.”
                                  20   Docket No. 4. The Eastern District court granted the motion and thus Mr. Silveria filed his first
                                  21   amended complaint (“FAC”) in May 2018. See Docket No. 7. The case was thereafter
                                  22   transferred, in November 2018, to the Northern District because “the alleged unlawful
                                  23   employment practice occurred at the VA’s Regional Office in Oakland.”1 Docket No. 25.
                                  24   Defendant then moved this Court for a dismissal of the FAC. See Docket No. 43. In April 2019,
                                  25
                                       1
                                  26    In the operative second amended complaint, Mr. Silveria complains that the case should not have
                                       been transferred to the Northern District and instead should have remained with the Eastern
                                  27   District. See SAC ¶ 8. He “conced[es] to continuing the litigation in the Northern District . . . to
                                       prevent further delay and in hopes of accuracy, expedition, and equal justice” but adds that he will
                                  28   seek “additional travel expenses” because he has been forced to travel to San Francisco and
                                       Oakland. SAC ¶ 9.
                                   1   the Court granted the motion to dismiss but with leave to amend. Docket No. 59. Mr. Silveria

                                   2   subsequently filed his second amended complaint (“SAC”), and now Defendant moves for a

                                   3   dismissal of that pleading. This is the motion currently pending before the Court. Docket No. 64

                                   4   (“Mot.”).

                                   5                     II.     FACTUAL & PROCEDURAL BACKGROUND2

                                   6          Following the Court’s order, Mr. Silveria filed his SAC, naming Robert Wilkie, the

                                   7   Secretary of the U.S. Department of Veteran Affairs, as the sole defendant3 on the captions page.

                                   8   Docket No. 61. The Court previously dismissed the three individual “direct line managers” as

                                   9   they were not proper defendants. See Docket No. 60; see also Johnston v. Horne, 875 F.2d 1415,

                                  10   1419 (9th Cir. 1989) (noting that a plaintiff who was or is a federal employee and who asserts

                                  11   employment discrimination may bring a Rehabilitation Act claim under 29 U.S.C. § 791 but must

                                  12   “name the appropriate head of the department, agency or unit” as the defendant), overruled on
Northern District of California
 United States District Court




                                  13   other grounds by Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89 (1990). The SAC alleges as

                                  14   follows.

                                  15   A.     Employment History with the U.S. Veteran Affairs

                                  16          Mr. Silveria served in the U.S. Marine Corps from 1989 to 1999. SAC ¶ 46. After his

                                  17   service, he became a federal employee with the U.S. Department of Veteran Affairs (“VA”),

                                  18   serving as a Rating Veterans Service Representative in its Oakland office—a/k/a/ the Oakland VA

                                  19   Regional Benefit Office (VARBO)—from September 2009 until his removal in June 2014. Id. ¶

                                  20   48. From 2010 until the present, Mr. Silveria has suffered from “100% permanent disability,” and

                                  21   he has been diagnosed with “GERD, ulcers, multiple brain injuries, vision loss, migraines,

                                  22

                                  23
                                       2
                                         The majority of the allegations below come from Mr. Silveria’s SAC. However, because the
                                       SAC is not always a model of clarity, to give Mr. Silveria the benefit of the doubt, the Court also
                                  24   includes background from Mr. Silveria’s prior administrative proceedings of which Defendant
                                       seeks judicial notice. Docket No. 65. The Court may take judicial notice of the administrative
                                  25   proceedings. See e.g., United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
                                       971 F.2d 244, 248 (9th Cir. 1992) (stating that “we may take notice of proceedings in other courts,
                                  26   both within and without the federal judicial system, if those proceedings have a direct relation to
                                       matters at issue”); see also Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994) (taking judicial
                                  27   notice of documents pertaining to plaintiff’s administrative proceedings).

                                  28
                                       3
                                        Mr. Silveria also names thirty-two (32) other individuals under the heading “Parties” in the SAC
                                       (SAC ¶ 14–45), and the Court docket list identifies these individuals as defendants in this case.
                                                                                        2
                                   1   psoriasis, psoriatic arthritis, back pain, shoulder pain, knee pain, and a reconstructed ankle, with

                                   2   more than one major life limiting disability . . . .” Id. ¶ 51.

                                   3           In August and September 2012, Mr. Silveria complained of discrimination to the Office of

                                   4   Resolution Management (“ORM”)4 by filing an Equal Employment Opportunity (“EEO”)

                                   5   complaint. Id. ¶¶ 53, 54. Because of this activity, Mr. Silveria suffered from prohibited personnel

                                   6   practices in the form of “increase[d] surveillance.” Id. ¶ 55. While Mr. Silveria’s claims were

                                   7   pending, he was “followed around work and getting routinely harassed . . . in 2012, 2013, and

                                   8   2014 . . . .” Id. ¶ 59. Throughout this period, Mr. Silveria reported the increased surveillance to

                                   9   his managers. Id. ¶ 60.

                                  10           Since 2012, Mr. Silveria received repeated prohibited personnel practices because of his

                                  11   protected disclosures. Id. ¶ 61. From August 2013 through May 2014, VA took adverse actions

                                  12   against Mr. Silveria by ordering him back to work while he was out on FMLA leave; suspending
Northern District of California
 United States District Court




                                  13   him for three days while out on FMLA leave; proposing removal for being sick; denying him a

                                  14   within-grade increase in January 2014; and charging him thirty (30) times for being absent without

                                  15   leave while he was sick. See SAC ¶ 69.

                                  16           According to Mr. Silveria, these practices became so severe and pervasive that he was

                                  17   unable to work, which led to him losing a within-grade increase and ultimately being removed

                                  18   from work while he had a pending reasonable accommodation request from December 2013.5 Id.

                                  19   ¶ 62

                                  20           On May 30, 2014, Mary Markey, Veterans Service Center Manager, proposed Mr.

                                  21   Silveria’s removal based on four charges: (1) failure to follow instructions; (2) failure to follow

                                  22   leave procedures; (3) inappropriate conduct; and (4) waste of official duty time. Defendant’s

                                  23   Request for Judicial Notice, Ex. 5 at 6. Mr. Silveria was removed on June 29, 2014. Id. Mr.

                                  24   Silveria never received a reasonable accommodation before his removal in June 2014. Id. ¶¶ 79,

                                  25
                                       4
                                  26    The ORM is the VA office that receives, processes, counsels, and investigates claims of
                                       discrimination and retaliation under Title VII and the Rehabilitation Act filed by VA employees.
                                  27   Declaration of Jose M. Collazo (“Collazo Decl.”) ¶ 2.
                                       5
                                  28    In December 2013, Mr. Silveria made a request for reasonable accommodations by requesting an
                                       ergonomic set up at work, which included a medical note from his doctor. SAC ¶ 68.
                                                                                     3
                                   1   82. He also did not receive his final pay check, which he considered to be continued retaliation by

                                   2   VA and reported it to the Office of Accountability and Whistleblower Protection (“OAWP”)6 and

                                   3   the Office of Special Counsel (“OSC”). Id. ¶ 84.

                                   4          Subsequently, on October 20, 2014, Mr. Silveria filed a complaint with the OSC, alleging

                                   5   that he was a whistleblower and that he had suffered retaliation as a result of his whistleblowing

                                   6   activities. Id. at 7. On December 9, 2014, the OSC notified Mr. Silveria that it was closing its file

                                   7   and gave him notice of his opportunity to file an Individual Right of Action (IRA) with the MSPB.

                                   8   Id. Mr. Silveria did not file an IRA appeal with the MSPB by the deadline of March 5, 2015. Id.

                                   9   B.     Timeline of Relevant Administrative Proceedings

                                  10          Mr. Silveria filed two formal EEO complaints with the ORM for claims that are related to

                                  11   this lawsuit. See Collazo Decl. ¶¶ 7–8, Declaration of Robert J. Barnhart (“Barnhart Decl.”) ¶ 3 &

                                  12   Ex. 1. Below is a timeline of Mr. Silveria’s claims and his appeals thereafter.
Northern District of California
 United States District Court




                                  13              •   January 29, 2013—Mr. Silveria initiated an EEO complaint (“2013 EEO Claim”)

                                  14                  and asserted a claim of discrimination and hostile work environment on the basis of

                                  15                  national origin, reprisal, and disability. Barnhart Decl., Ex. 1;

                                  16              •   April 19, 2014—Mr. Silveria initiated a second EEO complaint (“2014 EEO

                                  17                  Claim”) asserting the following: (1) a non-mixed-case claim that Mr. Silveria was

                                  18                  subjected to a hostile work environment and five discrete acts7 based on disability

                                  19                  and reprisal by events occurring between March 2014 and July 2014; (2) a mixed-

                                  20                  case claim based on a request for reconsideration for the denial of Mr. Silveria’s

                                  21                  within-grade increase; and (3) a mixed-case claim that Mr. Silveria was subjected

                                  22                  to discrimination based on disability and reprisal when he was removed from

                                  23

                                  24
                                       6
                                  25     The OAWP is committed to ensuring accountability within VA. OAWP receives and
                                       investigates VA whistleblower disclosures and protects VA employees and applicants for VA
                                  26   employment from whistleblower retaliation. See https://www.va.gov/accountability/
                                       7
                                  27    The five discrete acts are the following: (1) charged 43.25 absence without leave; (2) written
                                       counseling for absence without leave; (3) placed on sick certification; (4) denied reasonable
                                  28   accommodation; and (5) did not receive last paycheck or balance of annual leave. Collazo Decl.,
                                       Ex. 2 at 3–4.
                                                                                         4
                                   1                    employment effective June 29, 2014; 8

                                   2                •   April 21, 2014—The 2013 EEO Claim was denied in an ORM Final Agency

                                   3                    Decision, and that decision was affirmed by the EEOC’s Office of Federal

                                   4                    Operations (“OFO”) on July 13, 2017. It is unclear whether Mr. Silveria requested

                                   5                    reconsideration;

                                   6                •   July 7, 2015—the ORM referred the mixed case to the Office of Employment

                                   7                    Discrimination Complaint Adjudication (“OEDCA”) and it issued a Final Agency

                                   8                    Decision that found no discrimination from VA’s actions in the 2014 EEO Claim.9

                                   9                    Mr. Silveria appealed the two mixed-case decisions to the Merit Service Protection

                                  10                    Board (“MSPB”), and the MSPB separated them into two appeals. Mr. Silveria is

                                  11                    currently pursuing the non-mixed case before the EEOC;

                                  12                •   January 6, 2017—the MSPB held that it did not have jurisdiction to consider the
Northern District of California
 United States District Court




                                  13                    denial Mr. Silveria’s request for reconsideration regarding his within-grade increase

                                  14                    claim.10 Mr. Silveria was advised that he had 60 days to request review by the U.S.

                                  15                    Court of Appeals for the Federal Circuit. RJN, Ex. 4. The Federal Circuit PACER

                                  16                    system contains no record of any case filed by Mr. Silveria.

                                  17                •   August 1, 2017—the MSPB affirmed the ORM’s denial of Mr. Silveria’s removal

                                  18                    claim, finding that the removal was not based on disability discrimination or

                                  19                    whistleblower retaliation. The MSPB notified Mr. Silveria of his appeal rights to

                                  20
                                       8
                                  21       The removal claim was added by an amendment on July 24, 2014. RJN, Ex. 5 at 32.

                                  22
                                       9
                                         Regarding Mr. Silveria’s denial of a within-grade increase, the FAD stated that he was denied
                                       “because, when in the office, he never completed any work, and therefore did not qualify for the
                                  23   increase.” RJN, Ex. 3 at 4. Regarding his removal claim, the FAD found that the removal was not
                                       pretext for discrimination because he “failed to provide adequate supporting documentation for his
                                  24   continued absences, along with his well-documented inappropriate conduct, insubordination and
                                       prior disciplinary action . . .” Id., Ex 3 at 7.
                                  25   10
                                          The MSPB did not have jurisdiction because Mr. Silveria filed a union grievance on the initial
                                  26   denial of his within-grade increase, but he did not file a grievance on the subsequent denial of his
                                       request for reconsideration of the denial. “This distinction is critical because only the denial of
                                  27   such a request for reconsideration can be appealed to the MSPB. The initial denial of the within-
                                       grade increase is considered a separate action, which is not appealable to the MSPB.” RJN Ex, 3
                                  28   at 5. Under 5 U.S.C. § 2302(b)(1), a claimant may file a complaint in the EEO process, or file a
                                       grievance pursuant to the negotiated procedure, but not both.
                                                                                         5
                                   1                   the EEOC or file a civil action in an appropriate U.S. District Court. RJN, Ex. 5.

                                   2                   Mr. Silveria elected to appeal to the EEOC.

                                   3              •    January 24, 2018—the EEOC’s decision affirmed the MSPB’s removal finding,

                                   4                   and it issued a right-to-sue letter on Mr. Silveria’s removal claim, informing him of

                                   5                   his right to sue in federal district court within thirty (30) days.

                                   6          Mr. Silveria filed the present lawsuit on February 23, 2018. Docket No. 1. This case was

                                   7   transferred to this Court on December 4, 2018, following Defendant’s motion to dismiss for

                                   8   improper venue. Docket Nos. 25, 26. Then, in dismissing Mr. Silveria’s FAC, this Court

                                   9   instructed him to group his factual allegations by each specific claim of each alleged unlawful act.

                                  10   Based on the groupings in the SAC, Mr. Silveria alleges five claims for relief:

                                  11              •    Claim 1: Disability discrimination, termination, and harassment in violation of 5

                                  12                   U.S.C. section 2302, 42 U.S.C. 12112(a), Rehabilitations Act, and Executive Order
Northern District of California
 United States District Court




                                  13                   5396 for differential treatment and denial of reasonable accommodations;

                                  14              •    Claim 2: Whistleblower retaliation and EEO retaliation in violation of 5 U.S.C.

                                  15                   2302 and 42 U.S.C. 12203 for retaliation based on his protected disclosures;

                                  16              •    Claim 3: Disability discrimination for denial of within-grade increase in violation

                                  17                   of CFR 432.105, 5 U.S.C. 2302, and the Rehabilitations Act of 1973;

                                  18              •    Claim 4: Disability discrimination for wrongful termination in violation of the

                                  19                   Rehabilitations Act and 5 U.S.C. 2302; and

                                  20              •    Claim 5: HIPPA violations pursuant to 5 U.S.C. section 2302(b)(14).

                                  21                                     III.      LEGAL STANDARDS

                                  22   A.     Rule 8

                                  23          Under Rule 8, a complaint must contain a “short and plain statement of the claim showing

                                  24   that the pleader is entitled to relief,” and “[e]ach allegation must be simple, concise, and direct.”

                                  25   Fed. R. Civ.P. 8(a), (d). “[T]he short and plain statement must provide the defendant with fair

                                  26   notice of what the plaintiff's claim is and the grounds upon which it rests.” Dura Pharms., Inc. v.

                                  27   Broudo, 544 U.S. 336, 346 (2005) (citation omitted). “Experience teaches that, unless cases are

                                  28   pled clearly and precisely, issues are not joined, discovery is not controlled, the trial court's docket
                                                                                           6
                                   1   becomes unmanageable, the litigants suffer, and society loses confidence in the court's ability to

                                   2   administer justice.” Bautista v. Los Angeles Cnty., 216 F.3d 837, 841 (9th Cir.2000) (citations and

                                   3   internal quotation marks omitted).

                                   4          Rule 8 “has been held to be violated by a pleading that was needlessly long, or a complaint

                                   5   that was highly repetitious, or confused, or consisted of incomprehensible rambling.” Cafasso v.

                                   6   Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir.2011) (citation and internal quotation

                                   7   marks omitted). See also Mc Henry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996) (affirming the

                                   8   dismissal of a complaint under Rule 8 for being “argumentative, prolix, replete with redundancy,

                                   9   and largely irrelevant”). A complaint may be dismissed for violating Rule 8 even if “a few

                                  10   possible claims” can be identified and the complaint is not “wholly without merit.” Id. at 1179.

                                  11          “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards

                                  12   than formal pleadings drafted by lawyers.” Woods v. Carey, 525 F.3d 886, 889–90 (9th Cir.2008)
Northern District of California
 United States District Court




                                  13   (citations and internal quotation marks omitted). However, “a pro se litigant is not excused from

                                  14   knowing the most basic pleading requirements” or “from following court rules.” Am. Ass'n of

                                  15   Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1107–08 (9th Cir.2000) (citation and

                                  16   internal quotation marks omitted); see also Pliler v. Ford, 542 U.S. 225, 231 (2004) (“District

                                  17   judges have no obligation to act as counsel or paralegal to pro se litigants.”).

                                  18   B.     Rule 12(b)(1)

                                  19          Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss for lack of

                                  20   subject matter jurisdiction. When subject matter jurisdiction is challenged, “the party seeking to

                                  21   invoke the court's jurisdiction bears the burden of establishing that jurisdiction exists.” Scott v.

                                  22   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). A Rule 12(b)(1) motion will be granted if the

                                  23   complaint, when considered in its entirety, on its face fails to allege facts sufficient to establish

                                  24   subject matter jurisdiction. See Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 (9th

                                  25   Cir. 2003).

                                  26   C.     Rule 12(b)(6)

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  28   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A
                                                                                           7
                                   1   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                   2   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                   3   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                   4   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must .

                                   5   . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d

                                   6   1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true and

                                   7   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                   8   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                   9   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  10   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  11   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted).11 “A claim has facial

                                  12   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
Northern District of California
 United States District Court




                                  13   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  14   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  15   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                  16                                         IV.      DISCUSSION

                                  17          Defendant contends that the SAC should be dismissed for four reasons: (1) the SAC fails

                                  18   to comply with Rule 8; (2) the Court lacks subject matter jurisdiction all claims except his removal

                                  19   claim; (3) Mr. Silveria fails to state a claim under the Rehabilitation Act; and (4) Mr. Silveria fails

                                  20   to state a claim under the Whistleblower Protection Act. Mot. at 2.

                                  21   A.     Mr. Silveria’s Compliance with Rule 8

                                  22          Defendant argues that the entire SAC should be dismissed because it fails to comply with

                                  23   Rule 8(a) and 8(d)(2). As noted above, the Court previously granted Defendant’s motion to

                                  24   dismiss the FAC. In granting the motion, the Court advised Mr. Silveria “to group his factual

                                  25   allegations by each specific claim of an unlawful act (for instance, each act of discrimination or

                                  26
                                  27   11
                                         A court “need not . . . accept as true allegations that contradict matters properly subject to
                                  28   judicial notice or by exhibit.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
                                       2001).
                                                                                          8
                                   1   retaliation) and in chronological order.” Docket No. 60. The Court also advised Mr. Silveria to

                                   2   “plead exhaustion for his claims.” Docket No. 60. In addition, the Court instructed Mr. Silveria

                                   3   as follows:

                                   4                   If he chooses to raise a Rehabilitation Act claim, he must plead
                                                       factual allegations regarding: what is his disability; whether he is a
                                   5                   qualified employee; who discriminated against him; and what
                                                       discrimination took place. Similarly, if he chooses to bring a
                                   6                   retaliation claim he must address: what was the protected activity,
                                                       and who took the retaliatory action against him.
                                   7

                                   8   Docket No. 60.

                                   9            The Court construes the complaint liberally because it was drafted by a pro se plaintiff.

                                  10   See Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). The SAC complies with Rule 10

                                  11   insofar as it contains numbered paragraphs. It is now forty-two pages, comprised of 172

                                  12   paragraphs of factual allegations. See generally SAC. Defendant contends that the SAC still
Northern District of California
 United States District Court




                                  13   violates Rule 8 because it is (1) unintelligible; (2) fails to group claims by legal theory; (3) and

                                  14   fails to provide a clear statement or description of the legal basis and facts for each claim. Mot. at

                                  15   15–17.

                                  16            The SAC makes an attempt to group factual allegations chronologically, and it groups

                                  17   some by specific claim. Additionally, Mr. Silveria’s factual allegations attempt to identify the

                                  18   actor and the general time period, and the SAC ultimately provides a request for relief. See SAC

                                  19   ¶¶ 153–163. As to sufficiency in pleading his Rehabilitation Act and/or Whistleblower

                                  20   Protections Act claims, as well as administrative exhaustion, the Court shall analyze these claims

                                  21   under the Rule 12 standard. Mr. Silveria has attempted to comply with the Court’s minute order,

                                  22   at least as to Rule 8 and Rule 10. At this juncture, Defendant’s motion to dismiss the SAC on

                                  23   Rule 8 grounds is DENIED.

                                  24   B.       Mr. Silveria Must Exhaust Administrative Remedies to Have Subject Matter Jurisdiction

                                  25            A court may not entertain employment discrimination claims by a Federal-employee

                                  26   plaintiff unless the he or she has first exhausted the administrative process required by federal

                                  27   statute. See Brown v. GSA, 425 U.S. 820, 832 (1976); Thompson v. Brennan, 2018 WL 558934, at

                                  28   *3 (N.D. Cal. Jan. 25, 2018). “[S]ubstantial compliance with the presentment of discrimination
                                                                                          9
                                   1   complaints to an appropriate administrative agency is a jurisdictional prerequisite.” Sommatino v.

                                   2   U.S., 255 F.3d 704, 708 (9th Cir. 2001) (emphasis in original). Discrimination claims falling

                                   3   outside the scope of the complaint that was considered administratively must be dismissed.

                                   4   Vasquez v. County of Los Angeles, 349 F.3d 634, 644 (9th Cir. 2003). The exhaustion requirement

                                   5   applies equally to Rehabilitation Act claims. See Leorna v. U.S. Dep't of State, 105 F.3d 548, 550

                                   6   (9th Cir. 1997); Thompson, 2018 WL 558934, at *3.

                                   7          The ordinary procedure for a federal employee who seeks to exhaust her Rehabilitation Act

                                   8   claims is to initially file an EEO complaint with her agency and then, once the agency has issued

                                   9   its final decision, appeal that decision to either the EEOC or a federal district court. Sloan v. West,

                                  10   140 F.3d 1255, 1259 (9th Cir. 1998) (citing 29 C.F.R. § 1614.310(a)). An employee may file an

                                  11   action in district court if—after 180 days from the date of appealing to the EEOC—the EEOC

                                  12   does not issued a final decision on the matter. 29 U.S.C. § 1614.407(b).
Northern District of California
 United States District Court




                                  13          The Civil Service Reform Act (“CSRA”) created the Merit System Protection Board

                                  14   (“MSPB”), which is a “quasi-judicial Government agency” that adjudicates Federal employee

                                  15   appeals of agency personnel actions. Id. at 1258–59. “Generally, the MSPB is authorized to

                                  16   review ‘adverse employment actions,’ which fall into one of five categories: a removal, a

                                  17   suspension for more than 14 days, a reduction in grade, a reduction in pay, or a furlough of 30

                                  18   days or less.” Sloan, 140 F.3d at 1259 (citing 5 U.S.C. § 7512.).

                                  19          The MSPB also has pendent jurisdiction over discrimination claims brought in connection

                                  20   with an “adverse action” otherwise appealable to it. 29 C.F.R. § 1614.302. This means that an

                                  21   employee seeking to pursue a claim of discrimination that is related to an adverse action has two

                                  22   options: (1) she can file a “mixed case complaint” with the agency EEO department that can then

                                  23   be appealed to the MPSB; or (2) she can file a “mixed case appeal” directly with MPSB. 29

                                  24   C.F.R. § 1614.302(b).

                                  25          “A mixed case complaint is a complaint of employment discrimination filed with a federal

                                  26   agency based on race, color, religion, sex, national origin, age, disability, or genetic information

                                  27   related to or stemming from an action that can be appealed to the . . . [MSPB].” 29 C.F.R. §

                                  28   1614.302(a)(1). “A mixed case appeal is an appeal filed with the MSPB that alleges that an
                                                                                         10
                                   1   appealable agency action was effected, in whole or in part, because of discrimination on the basis

                                   2   of race, color, religion, sex, national origin, disability, age, or genetic information.” 29 C.F.R. §

                                   3   1614.302(a)(2). It is “mixed” because the claimant has a statutory right to challenge the agency

                                   4   decision in two forums with overlapping jurisdiction at the outset—here, (1) by filing an EEO

                                   5   complaint, then appealing to the MSPB; or (2) by filing to the MSPB directly.

                                   6           When a mixed case is appealed to the MSPB, the MSPB must determine that it has

                                   7   jurisdiction over the employee’s claims. A finding by the MSPB that it lacks jurisdiction to hear a

                                   8   claim was only appealable to the United States Court of Appeals for the Federal Circuit, but now it

                                   9   is appealable to a district court. See Perry v. Merit Sys. Prot. Bd., 137 S. Ct. 1975, (2017). On the

                                  10   other hand, if the MSPB finds it has jurisdiction over the appeal, the administrative judge decides

                                  11   the claims on the merits and the employee then has the option of seeking further MSPB review.

                                  12   Sloan, 140 F.3d at 1260. If the employee does not appeal the ALJ’s decision to the MSPB panel
Northern District of California
 United States District Court




                                  13   within 30 days, the AJ’s decision becomes final and the employee can either appeal any related

                                  14   discrimination claims to the EEOC or file an action in the federal district court as to the

                                  15   discrimination claim. Id.

                                  16           Defendant claims that Mr. Silveria has failed to plead exhaustion of his claims but

                                  17   concedes exhaustion as to his removal claim. Mot. at 7. Mr. Silveria hinges his exhaustion

                                  18   requirement on the removal claim, contending his claims were consolidated and thus should be

                                  19   treated together. In particular, he argues that “[t]he right to sue letter is a result of several requests

                                  20   to consolidate all claims . . . . The EEOC stated the claims could be consolidated in the July 13,

                                  21   2017, decision on the first page in the footnotes . . . . [Therefore], the Plaintiff’s right to sue is not

                                  22   limited to just the removal.” Opp. at 13. Defendant contends that the only claim properly before

                                  23   the Court is the removal claim because the MSPB eventually declined to consolidate Mr.

                                  24   Silveria’s claims, despite his request. Reply at 2.

                                  25           The MSPB did not consolidate his claims. See Barnhart Decl., Ex. 2 [July 13, 2017 OFO

                                  26   decision] at 3, fn. 1 (“Complainant requests that we consolidate the instant appeal with [the 2014

                                  27   EEO Complaint], that he filed on April 19, 2014, which he alleges is a continuation of the instant

                                  28   complaint. We note that there has been no appeal filed with respect to [the 2014 EEO Claim], and
                                                                                           11
                                   1   therefore we cannot consolidate it with the instant case.”). The MSPB separated his claims and

                                   2   issued two separate decisions.12 Therefore, the Court must turn to each of the EEO Claims to

                                   3   determine whether Mr. Silveria independently exhausted each claim.

                                   4           1.      Removal Claim (fourth and second claims for relief)

                                   5           Mr. Silveria filed the 2014 EEO Claim that included one non-mixed claim and two mixed

                                   6   claims. Collazo Decl. ¶¶ 8, 10, Ex. 2; RJN, Ex. 4 & 5. Two MSPB appeals followed the 2014

                                   7   EEO Claim bearing MSPB Case Nos. SF-0752-15-0749-I-1 and No. SF-531D-16-0042-I-1, one

                                   8   for each mixed claim (removal and within-grade increase denial). On August 1, 2017, the MSPB

                                   9   issued a decision affirming the agency’s finding of no discrimination and sustaining Mr. Silveria’s

                                  10   removal from Federal service. Id., Ex. 5. Mr. Silveria timely petitioned for EEOC review, and the

                                  11   EEOC, in a decision dated January 24, 2018, agreed with the MSPB’s finding of no unlawful

                                  12   discrimination or reprisal. RJN Ex. 6. Mr. Silveria was advised in that decision that he had 30
Northern District of California
 United States District Court




                                  13   days from receipt of the decision to file a civil action in federal court. Id. at 2.

                                  14           The right-to-sue letter issued on January 24, 2018, only included SF-0752-15-0749-I-1,

                                  15   which only concerns Mr. Silveria’s June 29, 2014 removal. Collazo Decl. Ex. 6. Defendant

                                  16   concedes that the review of the discriminatory removal claim is properly before the Court based

                                  17   on that 2018 right-to-sue letter. Mot. at 8. Mr. Silveria’s removal claim corresponds with his

                                  18   fourth claim for disability discrimination for wrongful termination and his second claim for

                                  19   whistleblower retaliation in the SAC. These two claims are exhausted.

                                  20           2.      Within-grade Increase Claim (third claim for relief)

                                  21           The second MSPB appeal (case no. No. SF-531D-16-0042-I-1) to which Mr. Silveria

                                  22   refers, relates to the denial of his within-grade increase and, as discussed above, was adjudicated

                                  23   separately from his removal claim. See RJN, Ex. 4 at 5; RJN, Ex. 5 at 8 (again, the administrative

                                  24   agency clarified that “During this appeal, the [within-grade increase] denial was docketed as a

                                  25

                                  26   12
                                         Mr. Silveria also challenged without success the ALJ’s decision to separate the within-grade
                                  27   increase appeal from the removal appeal. RJN, Ex. 4 at 4 (the ALJ found that “Administrative
                                       judges may separate claims if doing so would expedite their processing and not adversely affect
                                  28   the interests of the parties . . . . We find that the administrative judge properly exercised her
                                       discretion.”).
                                                                                             12
                                   1   separate appeal and adjudicated separately.”). The MSPB held that it did not have jurisdiction to

                                   2   hear his claim and after the MSPB issued its decision, it advised Mr. Silveria that he had 60 days

                                   3   to request review by the U.S. Court of Appeals for the Federal Circuit. Id. at 5. The Federal

                                   4   Circuit PACER system contains no record of any case filed by Mr. Silveria. Id. ¶ 2 & Ex. 1.

                                   5          Defendant argues that this appeal resulted in a final, judicially-reviewable decision dated

                                   6   January 6, 2017. Mot. at 9. Mr. Silveria was required to request review of this final decision with

                                   7   the Federal Circuit13 no later than sixty (60) days after the date of that order. 5 U.S.C. §

                                   8   7703(b)(1)(A); see Sloan, 140 F.3d at 1262. According to Defendant, Mr. Silveria failed to do so.

                                   9   RJN ¶ 1 & Ex. 1 (PACER search).

                                  10          Mr. Silveria only relies on his consolidation argument—specifically, “Plaintiff pursued

                                  11   more than one claim with the MSPB and the MSPB clerk of the board, as well as the EEOC OFO.

                                  12   Therefore, the Plaintiff did pursue several civil actions for the [within-grade increase] denial.”
Northern District of California
 United States District Court




                                  13   Opp. at 13–14. But, as discussed above, his claim was never consolidated. Thus, Mr. Silveria did

                                  14   not exhaust his within-grade-increase claim because he did not petition the EEOC for review (as

                                  15   he did with the removal claim), nor did he appeal to the Federal Circuit.

                                  16          Accordingly, Mr. Silveria’s failed to exhaust administrative remedies regarding his within-

                                  17   grade-increase claim. Defendant’s motion to dismiss Mr. Silveria’s third claim for relief is

                                  18   GRANTED with prejudice.

                                  19          3.      2013 EEO Claim (first claim for relief)

                                  20          The SAC includes, under the subheading Count I, factual allegations of “discrimination

                                  21   and retaliation allegations, from August 2012 through 2013” contained in “VA agency No. 200P-

                                  22   0343-2013101639/EEOC OFO Docket No. 021014130.” SAC ¶¶ 170, 172. These factual

                                  23   allegations correspond to the 2013 EEO Claim, which included claims of discrimination and

                                  24   harassment, beginning in August 2012. Collazo Decl. ¶ 7 & Ex. 1; Barnhart Decl. Ex. 1.

                                  25

                                  26   13
                                         The MSPB initially held that it did not have jurisdiction to consider Mr. Silveria’s within-grade-
                                  27   increase claim for jurisdictional purposes (because he initially sought a grievance). See RJN Ex.
                                       3. The Ninth Circuit law, at that time, required him to appeal to the Federal Circuit. Then, the
                                  28   U.S. Supreme Court decided Perry v. Merit Sys. Prot. Bd., 137 S. Ct. 1975 (2017), which held that
                                       the district court is also the proper forum for judicial review for jurisdictional decisions.
                                                                                          13
                                   1           In a Final Agency Decision (“FAD”) dated April 21, 2014, the ORM found that Mr.

                                   2   Silveria failed to prove that Defendant subjected him either to disparate treatment or a hostile

                                   3   work environment. Id. ¶ 7; RJN Ex. 2. Upon Mr. Silveria’s timely appeal, the EEOC’s Office of

                                   4   Federal Operations (“OFO”) affirmed the FAD on January 26, 2017. Barnhart Decl. ¶ 4. This

                                   5   decision was reissued on July 13, 2017, id. ¶ 3 & Ex. 1, and Mr. Silveria was advised that he had

                                   6   30 days to file a request for reconsideration and 90 days to file a civil action. Id. Ex. 1 at 17–18.

                                   7           Defendant claims that Mr. Silveria did not seek reconsideration of this decision within the

                                   8   30-day period. Id. ¶ 5. Therefore, according to Defendant, the present case, which was not filed

                                   9   until February 23, 2018, falls outside the 90-day filing period. Mot. at 9. According to Defendant,

                                  10   Mr. Silveria’s failure to file suit within 90 days of the date of receipt of the right-to-sue letter bars

                                  11   all claims arising out of the 2013 EEO Claim. “Dismissal of an action with prejudice is

                                  12   appropriate where a plaintiff fails to follow the ‘strict procedural requirements’ of” this 90-day
Northern District of California
 United States District Court




                                  13   filing deadline. Reyes-Vanegas v. EEOC, 2007 WL 2019561, at *2 (N.D. Cal. July 9, 2007)

                                  14   (citing Lal v. Henderson, 2004 WL 724920, at *2 (N.D. Cal. Mar. 24, 2004)).

                                  15           Mr. Silveria contends that he did, in fact, submit a request for reconsideration. Though

                                  16   unclear from the SAC, at the hearing, Mr. Silveria pointed the Court’s attention to Exhibit F5 of

                                  17   his declaration in support of his opposition to Defendant’s motion to dismiss. Exhibit F5 is an e-

                                  18   mail dated August 11, 2017, with a subject line that reads “Request for consolidation of EEOC

                                  19   claims, request for identity protection, and request for reconsideration of EEOC OFO claim.”

                                  20   Declaration of Anthony J. Silveria in Support of Plaintiff’s Opposition to Defendant’s Motion to

                                  21   Dismiss (“Silveria Decl.”), Ex. F5 (emphasis added). Defendant opposed this as evidence of

                                  22   submission because there is no record of a proof of service or its equivalent to show record of

                                  23   delivery. Mr. Silveria represented to the Court that he submitted the request identified in Exhibit

                                  24   F5.

                                  25           It does appear that Mr. Silveria made some attempt to request reconsideration of his 2013

                                  26   EEO Claim. However, to what extent the EEOC received this request is unclear, and his

                                  27   declaration does not end the inquiry because Defendant submitted a competing declaration that

                                  28   demonstrates the EEOC has no record of such request. As plead, the claims arising under the
                                                                                          14
                                   1   2013 EEO Claim must be dismissed unless and until Mr. Silveria can plead factual allegations in a

                                   2   subsequent amended complaint that he exhausted this claim. If he chooses to pursue this claim,

                                   3   Mr. Silveria must plead how and when he submitted his request for reconsideration, whether he

                                   4   received some sort of receipt after his submission to record his formal request, and whether he

                                   5   ultimately heard back from the EEOC regarding the request’s outcome. Defendant’s motion to

                                   6   dismiss the first claim for relief is GRANTED without prejudice.

                                   7          4.      2014 EEO Non-mixed Claim (fifth claim for relief)

                                   8          The 2014 EEO Claim also contained one non-mixed claim, which is made up of a hostile

                                   9   work environment claim and five discrete acts. Collazo Decl. ¶ 9 & Ex. 2 at 3–5. It is undisputed

                                  10   that this non-mixed claim remained pending with the EEOC at the time Mr. Silveria filed his SAC.

                                  11   Collazo Decl. ¶ 10; SAC ¶ 165 (until related proceedings are consolidated “upon the agreement to

                                  12   enter in a global settlement agreement,” the “non-mixed allegations before the EEOC” will
Northern District of California
 United States District Court




                                  13   continue with the EEOC SF.”). At the hearing, however, Mr. Silveria provided the Court and

                                  14   Defendant with a copy of the EEOC’s decision to forgo further investigations. This decision is

                                  15   dated July 19, 2019, and Mr. Silveria must timely amend his complaint to include this claims if he

                                  16   wishes to pursue it.

                                  17          Notwithstanding Defendant’s in-court showing that he has exhausted this claim, he still

                                  18   must plead it in his complaint. Defendant’s motion to dismiss the SAC’s fifth claim for relief is

                                  19   GRANTED without prejudice, as it is now exhausted and Mr. Silveria may plead it in his

                                  20   subsequent complaint.

                                  21          5.      Whistleblower Protection Act (second claim for relief)

                                  22          The SAC claims that Mr. Silveria “suffered more than one adverse action” related to his

                                  23   “protected activity disclosures.” SAC ¶ 104. Defendant argues that the Court does not have

                                  24   jurisdiction to hear any of Mr. Silveria’s claims related to violations of the Whistleblower

                                  25   Protection Act (“WPA”) because he failed to exhaust all claims—unless the WPA claim is related

                                  26   to his removal claim. Mot. at 12. Mr. Silveria argues that he exhausted his WPA claims because

                                  27   he initiated OSC investigations, along with fellow whistleblowers. Opp. at 16. Mr. Silveria cites

                                  28   to his declaration, which includes several exhibits, detailing his whistleblowing activities with
                                                                                        15
                                   1   fellow coworkers—Lydia Cheney, Rustyann Brown, and Roselyn Tolliver—all of whom were

                                   2   from the VA Regional Office in Oakland. Silveria Decl. at ¶¶ 18, 19. The whistleblowing

                                   3   eventually prompted the OSC to pen a letter to the White House, which read in relevant part:

                                   4                  Pursuant to my duties as Special Counsel, I am forwarding a
                                                      Department of Veterans Affairs’ (VA) report based on disclosures of
                                   5                  wrongdoing at the Department of Veterans Affairs (VA), Veterans
                                                      Benefits Administration (VBA), Oakland VA Regional Office
                                   6                  (VARO), Oakland, California. I have reviewed the report and, in
                                                      accordance with 5 U.S.C. §1213(e), provide the following summary
                                   7                  of the agency report, whistleblower comments, and my findings.
                                                      The whistleblowers, Rustyann Brown, a former claims assistant,
                                   8                  Roselyn Tolliver, a veterans service representative, and Lydia
                                                      Cheney, a veterans service representative, who consented to the
                                   9                  release of their names, disclosed that employees at the Oakland
                                                      VARO failed to properly process a large number of informal
                                  10                  requests for benefits and formal benefit applications, dating back to
                                                      the mid-1990s.
                                  11

                                  12   Silveria Decl., Ex. E11. The whistleblowing also resulted in Mr. Silveria penning a letter to
Northern District of California
 United States District Court




                                  13   Congressman LaMalfa, which he read on the House floor before Congress. SAC ¶ 111.

                                  14          The WPA is part of the integrated statutory scheme of the CSRA. See Kerr, 836 F.3d at

                                  15   1058. The WPA “prohibits adverse personnel actions against federal employees in reprisal for”

                                  16   certain enumerated whistleblowing activities. Spruill v. Merit Sys. Prot. Bd., 978 F.2d 679, 682

                                  17   (Fed. Cir. 1992). Judicial review in federal district court is available only with respect to a WPA

                                  18   claim that is brought as a “mixed” claim—one that alleges that the basis for the adverse personnel

                                  19   action was retaliation for whistleblowing activities and discrimination. See Ardalan v. McHugh,

                                  20   2014 WL 3846062, at *11 (N.D. Cal. Aug. 4, 2014); Kerr, 836 F.3d at 1054. Otherwise,

                                  21   jurisdiction over all other WPA appeals lies with the U.S. Court of Appeals for the Federal Circuit.

                                  22   Ardalan, 2014 WL 3846062, at *11.

                                  23          In order to be judicially reviewable in district court, a WPA claim must be presented to and

                                  24   considered by the MSPB because judicial review is deferential. See Kerr, 836 F.3d at 1057–58. If

                                  25   there is no “administrative record to review” and “no decision to which a court may defer,” a

                                  26   district court is unable to apply the appropriate standard of review.

                                  27          The MSPB did, in fact, consider Mr. Silveria’s WPA claim in connection with his removal

                                  28   appeal. In the MSPB’s August 1, 2017 decision, it stated that
                                                                                         16
                                   1                  It is undisputed that the appellant amended his [2014] EEO
                                                      complaint to challenge his removal before he filed a complaint with
                                   2                  the OSC . . . . I find that the EEO process was the remedy first
                                                      elected by the appellant to challenge his removal . . . . The first
                                   3                  forum that he elected, the EEO process, adequately preserved both
                                                      his Board appeal, and his right to raise a claim of Whistleblower
                                   4                  retaliation . . . in a subsequent Board appeal.
                                   5   RJN, Ex. 5 at 9 (emphasis added). The MSPB then went on to consider Mr. Silveria’s

                                   6   whistleblower claim but eventually found against him. Id. at 31–32. Thus, Mr. Silveria has

                                   7   exhausted his whistleblower claim by presenting it to the MSPB, but only as it related to his

                                   8   removal claim. Defendant argues that even if Mr. Silveria’s exhausted his whistleblower claims, it

                                   9   should still be dismissed because “jurisdiction over WPA appeals lies with the Federal Circuit

                                  10   Court of Appeals. U.S.C. § 1221(h)(1). The only exception, which Defendant concedes, is for a

                                  11   WPA claim properly pleaded as a “mixed claim,” and Defendant claims the SAC does not plead a

                                  12   mixed claim. Reply at 5. Additionally, at the hearing, Defendant argued that even if Mr.
Northern District of California
 United States District Court




                                  13   Silveria’s WPA claim is properly exhausted and before the Court, the scope of the alleged

                                  14   protected activity must be restricted to those related to his 2014 removal.

                                  15          As discussed above, the MSPB considered Mr. Silveria’s WPA claim in connection with

                                  16   his mixed claim when he challenged his 2014 removal. Mr. Silveria’s WPA claim is, therefore,

                                  17   properly exhausted and before the Court but only if it is pled as a mixed claim. Moreover, the

                                  18   only whistleblowing allegations that were before the MSPB were alleged protected activities

                                  19   spanning from September 17, 2012 through May 14, 2014, which are detailed in the MSPB’s

                                  20   August 1, 2017 decision. RJN, Ex. 5 at 24–25. However, Mr. Silveria has failed to plead a mixed

                                  21   claim in this Court. As explained in detail below, Defendant’s motion to dismiss Mr. Silveria’s

                                  22   second claim for relief under the Whistle Blower Protection Act is GRANTED without

                                  23   prejudice.

                                  24   C.     Failure to State a Claim: Rehabilitation Act (Fourth Claim)

                                  25          In the SAC, Mr. Silveria claims that he suffered from “[d]isability discrimination for

                                  26   wrongful termination/removal with reasonable accommodations pending 8 days after the

                                  27   plaintiff’s letter was read to Congress regarding protected disclosures and harmful procedural

                                  28   error, in violation of the Rehabilitations Act.” SAC ¶ 137. This is Mr. Silveria’s June 26, 2014
                                                                                        17
                                   1   removal claim.

                                   2          Defendant argues that Mr. Silveria’s claim under the Rehabilitation Act must be dismissed

                                   3   for failure to state a claim of disability discrimination under Rule 12(b)(6). Mot. at 18. In

                                   4   granting Defendant’s motion to dismiss the FAC, the Court forecasted that any amended pleading

                                   5   must including “factual allegations regarding: what is his disability; whether he is a qualified

                                   6   employee; who discriminated against him; and what discrimination took place.” Docket No. 60

                                   7   (emphasis added).

                                   8          1.        Disability Discrimination

                                   9          To state a prima facie case of discrimination under the Rehabilitation Act, Mr. Silveria

                                  10   must demonstrate that (1) he is a person with a disability, (2) who is otherwise qualified for

                                  11   employment as a Rating Veterans Service Representative, meaning that he can perform the

                                  12   essential duties of this position with or without reasonable accommodation, and (3) suffered
Northern District of California
 United States District Court




                                  13   discrimination because of his disability. See Walton v. U.S. Marshals Serv., 492 F.3d 998, 1005

                                  14   (9th Cir. 2007). Defendant claims that the SAC still does not adequately allege any of the

                                  15   foregoing required elements. Mot. at 18.

                                  16                    a.     What is Mr. Silveria’s Disability?

                                  17          Mr. Silveria alleges that he is “a 100% permanently and totally disabled service-connected

                                  18   Veteran who has been diagnosed with and/or suffers from GERD, ulcers, multiple brain injuries,

                                  19   vision loss, migraines, psoriasis, psoriatic arthritis, back plain, shoulder pain, knee pain, and a

                                  20   reconstructed ankle, with more than one major life limiting disability.” SAC ¶¶ 61, 97.

                                  21          For purposes of the Rehabilitation Act, “disability” is defined as “(A) a physical or mental

                                  22   impairment that substantially limits one or more of the major life activities of such individual, (B)

                                  23   a record of such an impairment, or (C) being regarded as having such an impairment.” Walton,

                                  24   492 F.3d at 1005 (citing 42 U.S.C. § 12102(2)). A bare allegation that a plaintiff has an

                                  25   impairment, “without more, is a ‘formulaic recitation of the elements of a cause of action’ under

                                  26   the ADA and does not satisfy [the] pleading obligations.” Klamut, 2015 WL 9024479, at *7

                                  27   (quoting Twombly). Courts in this District “have generally required the plaintiff to plead the

                                  28   disability with some factual specificity.” Bresaz v. County of Santa Clara, 2015 WL 1230316, at
                                                                                         18
                                   1   *6 (N.D. Cal. Mar. 17, 2015).

                                   2          Notwithstanding Mr. Silveria’s list of alleged disabilities, he fails to specifically allege in

                                   3   his complaint that at least one of these disabilities affects a major life activity. Defendant argued

                                   4   that Mr. Silveria must specifically identify which alleged disability was the cause of his

                                   5   termination. See McCarthy v. Brennan, No. 15-CV-03308-JSC, 2016 WL 946099, at *9 (N.D.

                                   6   Cal. Mar. 14, 2016) (“Plaintiff has alleged enough facts for the Court to conclude that he may

                                   7   qualify as disabled based on his various mental health diagnoses . . . and has even alleged that

                                   8   Defendant knew of at least some of these diagnoses . . . , but he has failed to specify which

                                   9   condition was purportedly the basis of a discriminatory adverse employment action”). However,

                                  10   Defendant has not offered, and the Court has not found, binding authority that requires this

                                  11   heightened level of specificity when a plaintiff has multiple disabilities. As such, to satisfy the

                                  12   first element of pleading a prima facie case of disability discrimination, Mr. Silveria must identify
Northern District of California
 United States District Court




                                  13   what disability caused what limitations to a major life activity.

                                  14                  b.      Whether Mr. Silveria is a Qualified Employee

                                  15          An “otherwise qualified person” is “one who can perform ‘the essential functions' of the

                                  16   job in question.” Sch. Bd. of Nassau County, Fla. v. Arline, 480 U.S. 273, 288 n. 17 (1987).

                                  17   “When a handicapped person is not able to perform the essential functions of the job, the court

                                  18   must also consider whether any ‘reasonable accommodation’ by the employer would enable the

                                  19   handicapped person to perform those functions.” Id. An accommodation is not reasonable if it

                                  20   “imposes ‘undue financial and administrative burdens.’” Id.; see also Dark v. Curry County, 451

                                  21   F.3d 1078, 1086 (9th Cir. 2006). In order to adequately allege this element, a complaint must

                                  22   specify: (1) the plaintiff’s position at the time he allegedly suffered discrimination; (2) the

                                  23   essential functions of that position, and (3) that the plaintiff was capable of performing these

                                  24   functions, with or without accommodations. See id.

                                  25          Defendant argues that the SAC suffers from the same defects as the FAC such that it does

                                  26   not include the qualifications for his position or whether he was qualified at the time of his

                                  27   removal. Although the SAC sets forth Mr. Silveria’s disability and medical conditions, it does not

                                  28   sufficiently identify the essential functions of the position that he held. The SAC provides his job
                                                                                         19
                                   1   title but does not describes any functions for which a Rating Veterans Service Representative is

                                   2   responsible. It also does not allege that Mr. Silveria could perform those functions with or without

                                   3   a reasonable accommodation. In order to determine whether a plaintiff is a qualified individual,

                                   4   “[t]he court first examines whether the individual satisfies the ‘requisite skill, experience,

                                   5   education and other job-related requirements’ of the position. The court then considers whether

                                   6   the individual ‘can perform the essential functions of such position’ with or without a reasonable

                                   7   accommodation.” Bates v. United Parcel Serv., 511 F.3d 974 989 (9th Cir. 2007).

                                   8          The SAC makes two allegations regarding Mr. Silveria’s qualifications. First, he claims

                                   9   that between 2009 and 2012, he received performance evaluations of exceptionally qualified “for

                                  10   more than one position” and received “VA performance awards.” SAC ¶ 47. Second, Mr.

                                  11   Silveria alleges that “[b]ased on the evidence provided to the courts and to the defendants, the

                                  12   plaintiff was more than qualified, he was exceptional when allowed adequate reasonable
Northern District of California
 United States District Court




                                  13   accommodations until his complaints. Due to VA not providing the accommodations they were

                                  14   able to affect his disabilities and drive his performance down . . . .” Id. ¶ 119.

                                  15          The SAC’s allegations are insufficient to allege that Mr. Silveria could have performed the

                                  16   essential functions of a Rating Veterans Service Representative with or without reasonable

                                  17   accommodation at the time of the alleged unlawful action taken against him. See Iqbal, 556 U.S.

                                  18   at 678 (“A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements

                                  19   of a cause of action will not do.’” (quoting Twombly, 550 U.S. at 555)). To satisfy this element,

                                  20   Mr. Silveria must allege what the essential job functions of his job were and that he could perform

                                  21   these functions with reasonable accommodation. Mr. Silveria must also identify the proposed

                                  22   reasonable accommodation.

                                  23                  c.      Who Discriminated Against Mr. Silveria, and What Discrimination Took

                                  24                          Place?

                                  25          Lastly, Mr. Silveria does not adequately allege that he was subject to an adverse

                                  26   employment action because of his disability. He also does not allege who made the

                                  27   discriminatory removal. In the SAC, it alleges that “[t]he plaintiff was removed in June 2014 . . .”

                                  28   and it lists Kwok, Markey, Uldricks, Mims, and Bird in a preceding heading to this allegation. On
                                                                                         20
                                   1   its face, the SAC does not provide sufficient information as to who discriminated against him.

                                   2   Moreover, under the heading “[d]isability discrimination for wrongful termination/removal,” the

                                   3   SAC alleges that this claim for relief is against “agency head Wilkie, HR Pennerman, assistant

                                   4   director Kwok, service center manager Markey, and OGC” without specifying who did what. In

                                   5   order to plead a Rehabilitation Act claim Mr. Silveria must plead factual allegations regarding

                                   6   what discrimination took place and who directed this discrimination against him.

                                   7          2.      Failure to Reasonably Accommodate

                                   8          To state a prima facie case for failure to accommodate a disability, a plaintiff must show

                                   9   that (1) he is disabled, (2) he is a qualified individual, and (3) that a reasonable accommodation is

                                  10   possible. Zukle v. Regents of the Univ. of Cal., 166 F.3d 1041, 1045 (9th Cir.1999); Buckingham

                                  11   v. United States, 998 F.2d 735, 739–40 (9th Cir.1993). To the extent that Mr. Silviera is also

                                  12   pursuing a failure-to-reasonably-accommodate claim in connection with his removal claim, the
Northern District of California
 United States District Court




                                  13   first two elements suffer from the same deficiencies as the disability discrimination claim—

                                  14   namely, that he must identify a majority life activity that is affected by his disability and that he is

                                  15   an otherwise qualified individual for his prior position. As to the third element, Mr. Silveria must

                                  16   identify what reasonable accommodation he requested, and whether such accommodation would

                                  17   allow him to perform the essential job functions of his prior position. A “reasonable

                                  18   accommodation” is defined as “[m]odifications or adjustments to the work environment, or to the

                                  19   manner or circumstances under which the position held or desired is customarily performed, that

                                  20   enable an individual with a disability who is qualified to perform the essential functions of that

                                  21   position[.]” 29 C.F.R. § 1630.2(o)(ii). The SAC does, however, claim that he requested an

                                  22   ergonomic set up as a reasonable accommodation and that he completed an AT Consulting

                                  23   ergonomics evaluation (SAC ¶ 81), but this does not shed light as to what the essential job duties

                                  24   are. If Mr. Silveria wishes to pursue a claim for failure to reasonable accommodate, he must

                                  25   specifically allege in his complaint what accommodation he required, and whether such

                                  26   accommodation would allow him to perform the essential job duties. Simply attaching a doctor’s

                                  27   note with not suffice.

                                  28          Accordingly, Defendant’s motion to dismiss the SAC’s fourth claim for relief under the
                                                                                          21
                                   1   Rehabilitation Act is GRANTED without prejudice. Regarding Mr. Silveria’s Whistleblower

                                   2   Protect Act claim, he must plead it as a mixed-case with his removal claim in order for it to be

                                   3   properly before the Court. As such, Defendant’s motion to dismiss as to the SAC’s second claim

                                   4   for relief GRANTED without prejudice. See Ardalan v. McHugh, 2014 WL 3846062, at *11

                                   5   (N.D. Cal. Aug. 4, 2014) (district court granting Plaintiff leave to amend—but only in order to

                                   6   plead her claim in a way that would permit the Court to exercise jurisdiction. The Court directed

                                   7   Plaintiff to amend her initial complaint in order to plead a “mixed case,” which requires that the

                                   8   adverse personnel action about which Plaintiff seeks redress was motivated both by retaliation for

                                   9   whistleblowing and discrimination based on protected status.”).

                                  10                                       V.       CONCLUSION

                                  11          For the foregoing reasons, Defendant’s motion to dismiss is granted. More specifically:

                                  12              •   Claim 1: Mr. Silveria’s claim stemming from his 2013 EEO Claim for disability
Northern District of California
 United States District Court




                                  13                  discrimination, termination, and harassment is DISMISSED with leave to amend

                                  14                  in order for him to allege that he sufficiently exhausted this claim by requesting

                                  15                  reconsideration in his August 11, 2017 e-mail;

                                  16              •   Claim 3: Mr. Silveria’s claim for denial of his within-grade increase is

                                  17                  DISMISSED without leave to amend because he failed to bring the claim before

                                  18                  the Federal Circuit in the allotted timeframe, despite his requests for consolidation

                                  19                  with the removal claim;

                                  20              •   Claim 2 & 4: Mr. Silveria’s Rehabilitations Act and Whistleblower Protection Act

                                  21                  claims are DISMISSED with leave to amend. Mr. Silveria must sufficiently

                                  22                  plead each element of his Rehabilitation Act claim. Mr. Silveria must plead his

                                  23                  Whistleblower Protection Act claim as a mixed claim in order to be exhausted

                                  24                  before the Court.

                                  25              •   Claim 5: Mr. Silveria’s five discrete acts that comprise the non-mixed claim in his

                                  26                  2014 EEO Claim are recently exhausted as of July 19, 2019, but are currently not

                                  27                  pled in his complaint. Such claims are DISMISSED with leave to amend.

                                  28
                                                                                        22
                                   1         The amended complaint shall be filed and served by October 15, 2019.

                                   2         This order disposes of Docket No. 64.

                                   3

                                   4         IT IS SO ORDERED.

                                   5

                                   6   Dated: September 12, 2019

                                   7

                                   8                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     23
